Citation Nr: 0428321	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether the veteran is competent for VA purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds, 
without limitation.  



CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
501 (West 2002); 38 C.F.R. § 3.353 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A review of the record shows that service connection has been 
in effect for duodenal ulcer and inguinal hernia since March 
1961.  The veteran's duodenal ulcer is currently evaluated as 
10 percent disabling, and his inguinal hernia as 
noncompensably disabling.  

The veteran has undergone hospitalization, in part for 
psychiatric reasons, on various occasions since 1970.  A May 
1970 VA discharge summary indicates anxiety reaction.  

The veteran was hospitalized from November 1976 to March 1977 
due to an involutional paranoid state.  He responded well to 
psychotropic medication and was found to be competent to 
manage his funds.  

The veteran was again hospitalized from December 1977 to 
January 1978 due to his duodenal ulcer and an involutional 
paranoid state.  The discharge examiner found him competent 
to manage his funds.  

On discharge from hospitalization in July 1979, the provider 
noted that the veteran had been medicated for his psychiatric 
disability, which had been controlled without complication.  
No opinion regarding the veteran's competency was provided in 
the discharge summary.  

Upon discharge from hospitalization in October 1983, the 
veteran was noted to be a known case of anxiety and paranoid 
state.  The provider indicated that the veteran's psychiatric 
disorder caused no particular problems during the hospital 
stay and that he was continued on his psychotropic 
medication.  He also noted that the veteran had been 
considered competent in the past.  

A June 1988 VA treatment note indicates a diagnosis of 
schizophrenia.  

A psychological evaluation was conducted in September 1988.  
Behaviorally, the examiner observed that the veteran appeared 
anxious throughout the interview.  He continued constant 
movement by shifting and tapping his feet.  His affect was 
generally flat.  He demonstrated a significant weakness in 
his ability to think abstractly an organize information 
conceptually.  

His cognitive processing was noted to be concrete.  Recent 
memory functions wee found to be weak.  A mild degree of 
organic impairment was found.  The veteran's personality 
functioning indicated a rigid constriction of affective and 
psychological processes.  The diagnoses included those of 
atypical anxiety disorder and dependent personality disorder.  

In October 1988 a VA examiner provided a diagnosis of 
paranoid schizophrenia.  

A June 1996 VA treatment note indicates that the veteran's 
treatment team had concluded that he could not safely manage 
his government funds.  The provider indicates that the issue 
had been discussed with the veteran and his wife who agreed 
that his checks should be made out to his wife.  

In September 1996 the veteran returned his VA benefit check.  
In an accompanying note, the veteran indicated that he was no 
longer taking medication for his ulcer and was therefore 
returning the check.  

An October 1996 VA treatment note by the veteran's 
psychiatrist indicates that the veteran had recently suffered 
an exacerbation of his illness, to include psychotic symptoms 
and impairment of judgment.  The psychiatrist indicated that 
the veteran was not capable of making financial decisions in 
his own best interests.  

A VA psychiatric examination was conducted in November 1996.  
The veteran's wife was present during the interview and 
reported that he had been treated for a psychiatric condition 
for 20 years.  When asked about his nervous problems, the 
veteran reported only minor physical problems.  His wife 
related that the veteran had a lot of energy, was 
argumentative and did not like to listen to others.  

The veteran then complained that his wife had control of him, 
telling him when to get up and when to go to bed.  The 
examiner noted that the veteran liked to go shopping.  

The veteran's wife reported that prior to April 1996, the 
veteran avoided people, but that since then he liked being 
with others.  She indicated that at that time, the veteran 
wanted to spend more money than she felt they should and was 
like a different person.  As a result, she took over handling 
the money.  She reported that in September 1996 the veteran 
opened an account in his name only, and deposited his Social 
Security checks into that account.  

Objectively, the VA examiner noted that the veteran was 
anxious.  He appeared to be tense and restless and 
demonstrated difficulties with concentration.  His affect was 
appropriate but mildly constricted.  His immediate memory and 
concentration were impaired.  His recent and remote memories 
were intact.  His judgment was somewhat impaired.  The 
examiner concluded that the veteran appeared to be 
incompetent for VA purposes.  

By a rating decision dated in March 1997, the RO determined 
that the veteran was incompetent for VA purposes.  

In a December 2002 letter, the veteran requested that the 
RO's finding of incompetency be reevaluated.  He argued that 
he had not made bad decisions with his money, pointing out 
that he owned his home and paid his debts.  He expressed 
willingness to be evaluated by his doctor.  He stated that he 
would like to control what little money he received.  

The veteran was afforded a further VA psychiatric examination 
in May 2003.  The examiner noted that he had reviewed the 
electronic medical records, to include past psychiatric 
diagnoses.  The veteran reported previous psychiatric 
hospitalizations.  

On mental status examination, the veteran was appropriately 
dressed and displayed fair to poor grooming.  He displayed 
facial grimacing during the interview and appeared breathless 
at times when answering questions.  He described his mood as 
fair, which was consistent with his overall affect.  He did 
not appear depressed or anxious.  Judgment for hypothetical 
situations was intact.  Insight into his current life 
situation was apparent.  

The veteran was unable to perform serial threes and sevens, 
and could not spell "world" backwards.  He was able to 
provide correct change for a $2.70 purchase from a $5.00 
bill.  He was unable to perform numerous simple calculations 
requiring him to provide correct change for various 
transactions.  

He attempted to perform some calculations by counting on his 
fingers, but appeared to be confused.  He could complete a 
simple three-step task.  His remote memory was impaired, and 
short-term recall was impaired for one of three items at five 
minutes.  

The veteran reported that he received $104 per month and that 
his wife handled the bills and payments.  He initially 
indicated that he was unsure whether he could handle his 
finances.  He reported that his bills included electricity, 
water, fuel and groceries.  He was unable to state the amount 
of his monthly bills.  

The veteran's wife was seen, with his permission, after the 
interview had been conducted.  She stated that the veteran's 
VA payments had been given to her after he had sent a check 
back.  Both the veteran had his wife appeared to be surprised 
at the reason for the examination.  

The VA examiner concluded that the veteran had a current 
diagnosis of schizoaffective disorder, and that his current 
social and economic situation was consistent with the course 
of that diagnosis.  

The VA examiner determined that the veteran did not have the 
capacity of managing his benefit payments in his best 
interests, based on his failure to know the amounts and types 
of his bills.  He was noted to be dependent on his wife to 
handle his financial affairs.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran's claim was received in 
December 2002.  The RO responded with a letter dated in April 
2003.  That correspondence instructed the veteran regarding 
the evidence necessary to substantiate his claim and 
requested that he identify evidence supportive of the claim.  
The letter informed the veteran that VA would assist him in 
obtaining any properly identified evidence.  

The Board also observes that the veteran was advised, via an 
August 2003 Statement of the Case of the information and 
evidence necessary to substantiate his claims.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained 
and the veteran has been afforded VA examinations.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  

The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  


III.  Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds, without limitation.  38 C.F.R. § 3.353(a).  

Where a reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

Since the veteran was initially deemed incompetent for VA 
purposes in March 1997, the medical evidence has consistently 
reflected that he remains so.  On the most recent VA 
examination in May 2003, the veteran was incapable of making 
simple calculations, appearing confused.  He was also unable 
to detail his monthly expenses, indicating that his wife 
managed the finances.  

The evidence of record, when viewed as a whole, clearly 
demonstrates that the veteran is incapable of managing his 
finances.  Although the veteran argues that his wife exerted 
undue influence on the examiner's determination that he 
remains incompetent, the Board observes that the May 2003 
examination was conducted with the veteran's wife absent, and 
that she was interviewed at the conclusion of the 
examination, with the veteran's permission.  

Moreover, the examiner's conclusion was heavily based in the 
veteran's inability to identify his monthly expenses and to 
perform simple calculations, both of which were observed in 
the absence of the veteran's wife.  Accordingly, it is the 
Board's opinion that the determination of incompetency should 
be continued.  



ORDER

The Board having determined that the veteran remains 
incompetent for VA purposes, the appeal is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



